Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 1 of 70




                       EXHIBIT J
           Commonwealth v. Claitt
                    N.T. 11/28/80
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 2 of 70




           IN TllE COURT Of C0f1f'10d PLEAS OF PJIILADELPIIIA
                       CRif1IN/\L TRIAL DIVISION
                        \




   commNWEALTH                            /.\PRIL TEfUL 1979
                                          0800 - u;1/\UTHORIZED USE
                                                   AUTO/OTHER VEHICLE
         vs.
                                          0810 - THEFTJ UNLAWFUL
                                                   T.�K ING/DI SPOS ITI Ori
   EMAf·.ILJEL CLIATT                              THEFT J RECEIVING
                            '
                                                   STOLEf·J P��OPERTY

                                i ----�;;;,�� TERH, 19�0
                                     f:   1024 - THEFT lJi iJLAWFUL
                                                          J

                                                 TAKING/DISPOSITION
                                .-               THEFT J RECE:IVI!�G
                                                 STOLEN PROPERTY
                                          1025 - UNAUTHORIZED USE
                                                 AUTO/OTHER VEHICLE

                                      :   AUGUST TERM J 1980
                                      :   1067 - l(fJOWHJGLY POSS.
                                                 COi·lTROLLED SUDST,�NCE
                                                 flANUFACTURING UITM
                                                 I !ITEHT TO :·1A1·WF/\CTURE/
                                                 JELIVE� conTROLLED
                 ·                               SUBSTAHCE
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 3 of 70




   COMf 10iJWL�LT!I                          ,�UGUST TERrL 1�80
                                             1323 - Poss. 1 r1sTRur1Er�T
        ''S                                          CR I flE ., GEl'JER:\LLY
        V     I

                                                     POSS I NSTRUfiENT
                                                               I

                                                     CR I ME ., co:·1ct:,\LED
                                                     i�EAPON
                                             1329 - KNOWIHGLY POSS.
                                                      CONTROLLED      sun-
                                                      ST /\iJCE
                                                      MANUFACTURING WITH
                                                      IUTENT TO r1AMU­
                                                      FACTURE/DELIVER
                                                      CONTROLLED SUH-
                                                      ST /\l'KE

                                             1330 - CRB1INAL CONSPIRACY

                                             AUGUST TERM ., 1980
                                             2093 - ATT. ARSON-­
                                                      PERSOU
                                                      ATT j�RSON-­
                                                      PROPERTY
                                                           I




                                             2094 - CRH1IN,�L r1ISCHIEF
                                             2095 - POSS. I rlSTRUMEiff
                                                    CR I ME ., GErJER,'\LLY
                                                    POSS. I USTRUMENT
                                                    CR I iiE J corlCEALED
                                                    HEAPOl�
                                                      PROHIBITED OFFEN­
                                                      SIVE WEAPON

                             .               2096 - RISKING CATASTROPHE
                                             10�7 - CRH1Hl.l\L CONSPIRACY
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 4 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 5 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 6 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 7 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 8 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 9 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 10 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 11 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 12 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 13 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 14 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 15 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 16 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 17 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 18 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 19 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 20 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 21 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 22 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 23 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 24 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 25 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 26 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 27 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 28 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 29 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 30 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 31 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 32 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 33 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 34 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 35 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 36 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 37 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 38 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 39 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 40 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 41 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 42 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 43 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 44 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 45 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 46 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 47 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 48 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 49 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 50 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 51 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 52 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 53 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 54 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 55 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 56 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 57 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 58 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 59 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 60 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 61 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 62 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 63 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 64 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 65 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 66 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 67 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 68 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 69 of 70
Case 2:20-cv-02675-PBT Document 13-10 Filed 02/05/21 Page 70 of 70
